Pricing Supplement No. 3 dated May 7, 2008 (To Prospectus Supplement and Prospectus dated September6, 2005) Filed Pursuant to Rule 424(b)(2) Registration No. 333-126987 Colgate-Palmolive Company Medium-Term Notes - Fixed Rate Series F We are hereby offering to sell Notes having the terms specified below to you with the assistance of the agents listed below, each acting as principal (collectively, the “Agents”) for whom Citigroup Global Markets Inc., Goldman Sachs & Co., J.P. Morgan Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. Incorporated are acting as joint book-running managers, at a fixed initial public offering price of 99.977% of the principal amount. Principal Amount:$250,000,000 Issue Price:99.977% Interest Rate: 4.20% Stated Maturity Date:May 15, 2013 CUSIP Number:19416QDL1 Trade Date:May 7, 2008 Original Issue Date:May 12, 2008 Net Proceeds to Colgate:$249,067,500 Agent’s Discount or Commission:$875,000 Interest Payment Dates: May 15 and November 15 of each year, commencing on November 15, Redemption: The Notes may be redeemed at the option of Colgate prior to the stated maturity date.See “Other Provisions – Optional Redemption” below. Optional Repayment: N/A Currency: Specified Currency: US Dollars Minimum Denomination:$1,000 Original Issue Discount:[][
